Exhibit 10.30

THE MOHAWK INDUSTRIES, INC.

AMENDED AND RESTATED

EXECUTIVE DEFERRED COMPENSATION PLAN

ARTICLE I

ESTABLISHMENT OF PLAN

1.1 Establishment of the Plan. Mohawk Industries, Inc. established, effective as
of June 1, 1994, a deferred compensation plan known as The Mohawk Industries,
Inc. Executive Deferred Compensation Plan (the “Prior Plan”). Effective as of
January 1, 2008, the Prior Plan is amended and restated as set forth in this
document to comply with Code Section 409A and for certain other purposes (the
“Plan”). Amounts deferred under the Prior Plan prior to January 1, 2005, plus
any earnings or losses thereon, are governed by the terms of the Prior Plan.
Amounts deferred under the Plan on or after January 1, 2005, plus any earnings
or losses thereon, are governed by the terms of this Plan. The purpose of the
Plan is to enhance the retention of employees occupying selected positions and
to enable those employees to defer receipt of compensation until a later date,
as described herein.

1.2 Plan Intended to be a “Top Hat” Plan. The Plan is intended to be a
non-qualified, unfunded plan of deferred compensation for a select group of
management or highly compensated employees under the Employee Retirement Income
Security Act of 1974, and shall be so interpreted.

1.3 Plan Intended to Comply with Code Section 409A. The Plan is intended to
comply with, and shall be construed so as to provide for deferrals and benefits
that are consistent with the requirements of, Code Section 409A. The Plan
Administrator may authorize changes to time and form of payment elections but
only to the extent consistent with the transition rules and during the
transition relief period provided under Code Section 409A.

ARTICLE II

DEFINITIONS

Certain terms of this Plan have defined meanings that are set forth in this
Article and that shall govern unless the context in which they are used clearly
indicates that some other meaning is intended.

2.1 Account shall mean the bookkeeping account established and maintained under
this Plan for each Participant or their Beneficiaries to which shall be credited
each Participant’s Salary Deferral Amounts, Bonus Deferral Amounts, and earnings
allocable thereto pursuant to Section 4.2. No money shall actually be allocated
to any individual Participant’s Account; all such Accounts shall be of a
memorandum nature, maintained by the Committee for accounting purposes, and
shall not represent any specific or identifiable assets of the Company;
provided, however, that once the Company transfers to the Participant’s
sub-trust under the Benefit Security Trust



--------------------------------------------------------------------------------

established in connection with this Plan amounts that are to be credited to the
Participant’s account under this Plan, then to that extent the earnings
allocable to a Participant under this Plan shall be determined with reference to
the assets held in a Participant’s sub-trust under such Benefit Security Trust.

2.2 Beneficiary shall mean the person or persons designated by a Participant
during his lifetime, in a written instrument, signed and filed with the
Committee, to receive any payments due under this Plan after his death. Such
designation may be revoked at any time and the Participant may designate more
than one Beneficiary and the proportions to be distributed to each Beneficiary
and a contingent Beneficiary or Beneficiaries to receive distributions after the
death of a primary Beneficiary. If no designated Beneficiary is living at the
time of any payment, distribution shall be made to the executor, administrator
or other personal representative of the Participant, to be distributed as part
of the Participant’s estate. Additional rules regarding Beneficiary designations
may be determined by the Committee from time to time.

2.3 Benefit Security Trust shall mean the rabbi trust document executed by the
Company and Fidelity Management Trust Company in connection with the Plan.

2.4 Board shall mean the Board of Directors of the Company.

2.5 Bonus shall mean the Participant’s annual bonus (if any) under the Company’s
Executive Incentive Plan.

2.6 Bonus Deferral Amount shall mean the percentage of the Participant’s Bonus
that the Participant elects to defer to this Plan pursuant to Section 4.1. Such
percentage shall be indicated on the Election Form.

2.7 Code shall mean the Internal Revenue Code of 1986, as amended.

2.8 Code Section 409A shall mean Code Section 409A and the Treasury regulations
or other authoritative guidance issued thereunder.

2.9 Committee shall mean the Compensation Committee of the Board. The Committee
may delegate pursuant to a written authorization any or all if its
responsibilities set forth in the Plan to one or more individuals, committees or
service providers. In any case, where the Plan refers to the Committee, such
reference is deemed to be a reference to any delegate of the Committee appointed
for such purpose.

2.10 Company shall mean Mohawk Industries, Inc. or any successor thereto.

2.11 Effective Date shall mean January 1, 2008.

2.12 Election Form shall mean a paper or electronic form adopted by the
Committee for purposes of allowing Participants to indicate deferral elections.

 

- 2 -



--------------------------------------------------------------------------------

2.13 Participant shall mean an Employee of the Company or a corporation that is
controlled by the Company who is designated as a Participant pursuant to
Section 3.1 and who elects to participate in this Plan by deferring a portion of
his compensation to this Plan.

2.14 Plan shall mean the Mohawk Industries, Inc. Amended and Restated Executive
Deferred Compensation Plan as set forth in this document together with any
subsequent amendments hereto.

2.15 Plan Year shall mean the annual period from January 1 through the following
December 31.

2.16 Salary shall mean the Participant’s eligible base compensation and
commissions, if any.

2.17 Salary Deferral Amount shall mean the percentage of the Participant’s
Salary that the Participant elects to defer to this Plan pursuant to
Section 4.1. Such percentage shall be indicated on the Election Form.

2.18 Separation from Service shall mean separation from service within the
meaning of Section 409A.

2.19 Specified Employee shall mean a specified employee within the meaning of
Code Section 409A.

2.20 Valuation Date shall mean each business day of the Plan Year during which
Plan assets are traded on a national exchange or such other day as selected by
the Committee.

ARTICLE III

PARTICIPATION

3.1 Participation.

(a) An employee of the Company who participates in the Company’s Executive
Incentive Plan shall be eligible to make Salary and Bonus Deferrals under this
Plan.

(b) Any employee who is eligible to participate in this Plan must, in order to
become a Participant, complete and deliver to the Committee an Election Form
approved by the Committee that identifies the compensation which the employee
wishes to defer hereunder. Such Election Form must be delivered prior to the
first day of the Plan Year with respect to which the services giving rise to the
Salary or Bonus will be performed.

 

- 3 -



--------------------------------------------------------------------------------

(c) Once delivered, an Election Form may be changed or revoked by a new Election
Form delivered to the Committee only up until the day an Election Form must be
delivered pursuant to subparagraph (b) above; and after such date the Election
Form shall be irrevocable for the Plan Year to which it relates. An Election
Form, once submitted, shall be deemed to remain in effect for subsequent Plan
Years until a new Election Form is delivered to the Committee on a timely basis
as described in this Section 3.1.

(d) Notwithstanding paragraph (b) above, for the first Plan Year in which the
employee is eligible to participate, such Election Form must be delivered to the
Committee no later than thirty (30) days following the date the employee becomes
eligible to participate.

(e) Under all circumstances, any deferral election shall apply only to
compensation payable for services to be performed after the date it is delivered
to the Committee.

ARTICLE IV

PLAN BENEFITS

4.1 Salary and Bonus Deferrals.

(a) Salary and Bonus Deferral Amounts. A Participant may elect to defer from 1%
to 25% of his Salary to the Plan. A Participant may make a separate deferral
election (also from 1% to 25%) with respect to his Bonus to the Plan. All
elections must be made in accordance with the terms of the Plan and the Election
Forms.

(b) Method for Crediting Accounts. The Participant’s Salary Deferral Amount and
Bonus Deferral Amount shall be withheld from the Participant’s compensation and
credited to the Participant’s Account hereunder as soon as practicable after
such salary or bonus would (but for the operation of this Plan) have been paid
to the Participant, but no later than thirty (30) days after such salary or
bonus would have been paid to the Participant.

4.2 Earnings on Accounts. The earnings on a Participant’s Account under this
Plan shall consist of the earnings (meaning earnings, appreciation and
depreciation, whether realized or unrealized) on the Participant’s sub-trust
under the Benefit Security Trust. At any time when there exist under the Benefit
Security Trust two or more investment funds to serve as investment vehicles in
connection with such Trust, then in such event the Participants under this Plan
may request that the Company and the Trustee allocate the Participant’s
sub-trust under the Benefit Security Trust among such investment vehicles in
accordance with the Participant’s preferences, but the final decision concerning
the allocation of the Participant’s sub-trust shall be made in the sole
discretion of the Company and the Trustee (under terms set forth in the Benefit
Security Trust document).

4.3 Form of Payment. A Participant’s Account shall be paid to the Participant
(or to his or her Beneficiary in the event of his death) under one of the
following options, as elected by the Participant on his or her Election Form:

 

- 4 -



--------------------------------------------------------------------------------

(a) A single lump sum no more than ninety (90) days following the Participant’s
Separation from Service (with the exact date to be determined by the Committee);
provided, however, that this shall be the only option if the value of the
Participant’s Account as of the Valuation Date which coincides with or next
follows the Participant’s Separation from Service does not exceed $10,000.

(b) Annual installments elected by the Participant (not to exceed ten (10)),
commencing no more than ninety (90) days following the Participant’s Separation
from Service (with the exact date to be determined by the Committee) and
continuing thereafter on each applicable anniversary of the initial distribution
date. In the event payment is made in installments, the Participant’s Account
shall continue to be adjusted for earnings as provided in Section 4.2, and the
amount of the payment to be made in a given year shall be equal to (i) times
(ii), where (i) equals the value of the Participant’s Account as of the most
recent Valuation Date, and (ii) equals a fraction, the numerator of which is
one, and the denominator of which is the number of installments to be paid under
the Participant’s election (including the current installment).

(c) Notwithstanding the above, any Participant who is a Specified Employee as of
his or her Separation from Service, payment under this Section 4.3 shall be
delayed as follows:

 

  (i) if the Account is payable in a lump sum, such payment will be delayed
until the earlier of the Participant’s death or the first day of the seventh
month following the Participant’s Separation from Service;

 

  (ii) if the Account is payable in installments, the amount of such
installments that would otherwise be payable during the six-month period
immediately following the Participant’s Separation from Service will be
accumulated and payment of such accumulated amount will be delayed until the
earlier of the Participant’s death or the first day of the seventh month
following the Participant’s Separation from Service, whereupon the accumulated
amount will be paid to the Participant and the normal payment schedule for any
remaining installment payments will resume.

(d) A Participant may modify any or all of the form of payment elections with
respect to an Account, consistent with the permissible forms of payment
available under the Plan, provided such modification election is submitted at
least twelve months prior to the date on which payment is scheduled to commence
under the form of payment election in effect prior to the modification. Except
with respect to modifications that relate to the payment on account of death,
the date payments may commence under the modified form of payment election must
be no earlier than five (5) years after the date payment otherwise would have
commenced under the form of payment election most recently in effect. Under no
circumstances may a modification result in an acceleration of payments in
violation of Code Section 409A.

 

- 5 -



--------------------------------------------------------------------------------

4.4. Scheduled Payment Dates. Until December 31, 2007, in connection with an
election to defer, a Participant may, on a one-time basis, elect that a
specified dollar amount of the Participant’s Account be distributed to the
Participant prior to his Separation from Service, at a date specified in such
election (the “Scheduled Payment Date Election”); provided that such payment
date shall be no earlier than three (3) years from the date of such election. If
a Scheduled Payment Date Election is made, then there shall be created a
sub-account within such Participant’s Account (such sub-account to be referred
to hereafter as the Participant’s “Scheduled Payment Sub-Account”), and the
Salary and Bonus to be deferred under the Plan after the date of such election
shall be added to the Scheduled Payment Sub-Account until the dollar amount in
such Sub-Account equals the dollar amount specified in the Participant’s
Scheduled Payment Date Election; provided, however, that the funding of the
Scheduled Payment Sub-Account shall in all events cease two (2) years prior to
the date the Scheduled Payment is to be made. Payment of the amount specified in
the Scheduled Payment Date Election shall be made solely from the Scheduled
Payment Sub-Account; and after such payment is made, any amount remaining in
such Sub-Account shall be added to the Participant’s regular Account hereunder.

4.5 Acceleration of Payment in the Event of Unforeseeable Financial Emergency.
Upon written request by a Participant, the Committee may distribute to the
Participant prior to his Separation from Service such amount of the
Participant’s Account balance that the Committee determines is necessary to
provide for an unforeseeable financial emergency suffered by the Participant.
For this purpose, unforeseeable financial emergency shall mean a severe
financial hardship to the Participant resulting from: (a) an illness or accident
of the Participant, the Participant’s spouse, beneficiary, or dependent;
(b) loss of the Participant’s property due to casualty; or (c) other similar
extraordinary and unforeseeable circumstances arising as a result of events
beyond the control of the Participant. For example, the need to pay for medical
expenses may constitute an unforeseeable emergency. The purchase of a home and
the payment of college tuition are not unforeseeable emergencies. In all cases,
any distribution on account of “unforeseeable financial emergency” shall comply
with the requirements of Code Section 409A.

4.6 Payment to Minors and Incapacitated Persons. In the event that any amount is
payable to a minor or to any person who, in the judgment of the Committee, is
incapable of making proper disposition thereof, such payment shall be made for
the benefit of such minor or such person in any of the following ways as the
Committee, in its sole discretion, shall determine:

(a) By payment to the legal representative of such minor or such person;

(b) By payment directly to such minor or such person;

(c) By payment in discharge of bills incurred by or for the benefit of such
minor or such person. The Committee shall make such payments without the
necessary intervention of any guardian or like fiduciary, and without any
obligation to require bond or to see to the further application of such payment.
Any payment so made shall be in complete discharge of the Plan’s obligation to
the Participant and his or her Beneficiaries.

 

- 6 -



--------------------------------------------------------------------------------

4.7 Application for Benefits. The Committee may require a Participant or
Beneficiary to complete and file certain forms as a condition precedent to
receiving the payment of benefits. The Committee may rely upon all such
information given to it, including the Participant’s current mailing address. It
is the responsibility of all persons interested in receiving a distribution
pursuant to the Plan to keep the Committee informed of their current mailing
addresses.

4.8 Acceleration of or Delay in Payments. This Section shall take precedence
over any other provision of the Plan to the contrary. No provision of this Plan
shall be followed if following the provision would result in the acceleration of
the time or schedule of any payment from the Plan as would require immediate
income tax to Participants based on the law in effect at the time the
distribution is to be made, including Code Section 409A. In addition, a payment
may be delayed after a designated payment date under the circumstances described
in Code Section 409A, including payments subject to Code Section 162(m), or
payments that would violate federal securities or other applicable law. In such
case, payment will be made at the earliest date on which the Committee
reasonably anticipates that the making of the payment will not cause such
violation. The making of a payment that would cause inclusion in gross income or
the application of any penalty provision or other provision of the Code is not
treated as a violation of applicable law.

4.9 Investment Requests.

(a) Election of Investment Funds. Each Participant may direct, following such
procedures as may be specified by the Committee, to have his Account allocated
or reallocated as appropriate in increments of 1% among the various investment
funds that are made available under the Plan from time to time; provided that
the total of such increments shall at all times equal 100%; and further provided
that the final decision concerning the investment of the Account shall be made
by the Committee in its sole discretion. An investment request shall become
effective as soon as administratively feasible following delivery of the request
to the Committee.

(b) Initial Investment Request. A Participant’s initial investment request shall
allocate his entire Account, together with all subsequent contributions to his
Account, among the investment funds for so long as the request remains in
effect.

(c) Subsequent Investment Requests. A Participant’s investment request shall
remain in effect until changed by a new request. A Participant may make a new
investment request at any time by submitting a new request to the Committee. A
new request may change future allocations to the Participant’s Accounts, may
reallocate any amounts previously credited to the Participant’s Account among
the investment funds, or may leave the allocation of such prior amounts
unchanged. A new investment request shall allocate the Participant’s Account
among the investment funds in the same manner as set forth in Section 4.9(a).
Subject to the provisions of Section 4.9(a), a new investment request shall
become effective as soon as administratively feasible following submission of
the request to the Committee.

 

- 7 -



--------------------------------------------------------------------------------

(d) Failure to Make Investment Request. If a Participant does not make an
investment request pursuant to this Section 4.9, his Account shall be invested
as determined by the Committee in its sole discretion and shall remain so
invested until such time as the Participant files an investment request pursuant
to the provisions of this Section 4.9.

(e) Method of Making Investment Requests. All investment requests shall be made
pursuant to rules and procedures established by the Committee from time to time
(provided such rules and procedures are applied in a consistent and
nondiscriminatory basis), shall be made using such forms or other methods (such
as an automated communication method, other telephonic or electronic
communication, or the Internet) as may be approved by the Committee from time to
time, and shall be subject to such required lead time as may be approved by the
Committee from time to time.

ARTICLE V

FUNDING OF PLAN

5.1 No Trust Fund Other than Benefit Security Trust. Except to the extent the
Company transfers assets to the Benefit Security Trust created in connection
with this Plan, the benefits provided by this Plan shall be paid from the
general assets of the Company. To the extent that any Participant acquires the
right to receive payments from the Company under the Plan, such right shall be
no greater than that of an unsecured general creditor of the Company.
Participants and their Beneficiaries shall not have any preference or security
interest in the assets of the Company other than as a general unsecured
creditor.

ARTICLE VI

ADMINISTRATION OF THE PLAN

6.1 The Plan shall be administered by the Committee. Except as otherwise
provided in this Plan, the Committee shall have complete control of the
administration of the Plan with all powers necessary to enable it to properly
carry out the provisions of the Plan. The Committee shall have the exclusive
right to interpret the Plan and to decide all matters arising thereunder,
including the right to resolve possible ambiguities, inconsistencies, or
omissions. All determinations of the Committee with respect to any matter
hereunder shall be conclusive and binding on all persons. Without limiting the
generality of the foregoing, the Committee shall have the following powers and
duties:

(a) To require any person to furnish such reasonable information as may be
requested for the purpose of the proper administration of the Plan as a
condition to receiving any benefits under the Plan;

(b) To make and enforce such rules and regulations and prescribe the use of such
forms as it shall deem necessary for the efficient administration of the Plan;

 

- 8 -



--------------------------------------------------------------------------------

(c) To determine the amount of benefits that shall be payable to any person in
accordance with the provisions of the Plan, and to provide a full and fair
review to any Participant whose claim for benefits has been denied in whole or
in part;

(d) To employ at the expense of the Company other persons (who may or may not be
employed by the Company) to assist the Committee in carrying out its duties
under the terms of the Plan;

(e) To keep records of all acts and determinations, and to keep all such
records, books of account, data and other documents as may be necessary for the
proper administration of the Plan;

(f) To prepare and distribute to all Participants, and Beneficiaries information
concerning the Plan and their rights under the Plan;

(g) To exercise any powers reserved to the Company under any Benefit Security
Trust executed in connection with this Plan, including but not limited to the
power to provide investment guidelines to the trustee under such Benefit
Security Trust; and

(h) To do all things necessary to operate and administer the Plan in accordance
with its provisions.

ARTICLE VII

AMENDMENT AND TERMINATION

7.1 Right to Amend and Terminate. The Board or its delegate reserves the right
to modify, alter, amend, or terminate the Plan, at any time and from time to
time, without notice, to any extent deemed advisable, in accordance with the
rules under Code Section 409A. If permitted by Code Section 409A, the
termination and liquidation of the Plan will involve both the amendment of the
Plan to cease deferrals under the Plan and provide for payment of all benefits
accrued under the Plan, and the accelerated payment of benefits accrued under
the Plan.

ARTICLE VIII

CLAIMS PROCEDURE

8.1 Claims Procedure. Any Participant or Beneficiary may file a claim for
benefits under the Plan by submitting a written request to the Committee
describing the nature of the claim and requesting a determination of the
validity of the claim. If such claim is denied, the Company shall provide
written notice to the Participant or Beneficiary whose claim for benefits under
the Plan was denied and shall provide a claims appeal procedure, all in
accordance with Section 503 of ERISA and D.O.L. Reg. Section 2560.503-1 and such
procedures are incorporated in this Plan by reference.

 

- 9 -



--------------------------------------------------------------------------------

ARTICLE IX

MISCELLANEOUS

9.1 Headings. The headings and sub-headings in this Plan have been inserted for
convenience of reference only and are to be ignored in any construction of the
provisions hereof.

9.2 Assignment by Participant. No right or interest of the Participant under the
Plan shall be assignable or transferable by the Participant except by will or
the laws of descent and distribution, and, to the extent permitted by law, any
rights or interests of the Participant under the Plan shall not be subject to
any lien, directly, by operation of law or otherwise, including, but not limited
to, execution, levy, garnishment, attachment, pledge, or bankruptcy.

9.3 [Reserved].

9.4 Effect of Plan on Employee. The benefits under this Plan are intended to
constitute deferred compensation to the Participants. Unless specifically
included in compensation by the terms of another benefit plan and to the extent
permitted by law, any amounts paid to a Participant under the Plan shall not be
taken into account in determining (i) the amount of the Participant’s benefits
under any pension or profit sharing plan in which the Participant participates
as an employee of the Company; or (ii) the amount of the Participant’s coverage
under any group life insurance plan in which the Participant participates as an
employee of the Company.

9.5 Continued Employment. Nothing contained in the Plan shall be deemed to give
any Employee the right to be retained as an employee of the Company.

9.6 Severability. If any portion of the Plan is declared by a court of competent
jurisdiction to be void or unenforceable, such portion shall be deemed severed
from the Plan and the balance of the Plan shall remain in effect.

9.7 Governing Law. The Plan shall be governed by and construed in accordance
with the laws of the State of Georgia, to the extent not preempted by the
Employee Retirement Income Security Act of 1974.

9.8 Withholding. Whenever the Company proposes or is required to make any
payment under the Plan, the Company shall make such payment net of an amount
sufficient to satisfy any Federal, state, or local withholding tax liability.

(Signature Page Follows)

 

- 10 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company has caused this Plan to be duly executed and its
seal to be hereunto affixed on the date indicated below, but effective as of
January 1, 2008.

 

MOHAWK INDUSTRIES, INC. By:  

 

Title:  

 

Date:  

 

 

ATTEST:

 

 

- 11 -